Citation Nr: 1828595	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-35 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back disability.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for stomach disability.

3. Entitlement to service connection for back disability. 

4. Entitlement to service connection for acquired psychiatric disorder, to include anxiety and depression, as secondary to back disability. 

5. Entitlement to service connection for bilateral leg numbness, to include as secondary to back disability. 
 

REPRESENTATION

Veteran represented by:	James E. Connor, Attorney at Law 
ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2014 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening the claims for service connection for back disability and stomach condition, as well as denied service connection for depression and bilateral leg numbness.  

A letter dated September 2014 reflects that that the Veteran has depression and anxiety related to his back pain. Based on this evidence, the Board has expanded the claims for service connection for depression, as indicated above. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement for service connection for back condition, acquired psychiatric disorder, and bilateral leg numbness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. The Veteran did not timely appeal the September 1980 rating decision that denied service connection for back problem; this rating decision became final. 

2. The Veteran did not timely appeal the September 1980 rating decision that denied service connection for stomach disability; this rating decision became final.

3. Evidence received since September 1980 relates to a previously unestablished element of the claim regarding the Veteran's back problem and raises a reasonable probability of substantiating the claim.

4. Evidence received since September 1980 does not relate to a previously unestablished element of the claim regarding the Veteran's stomach disability and does not raise a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 1980 rating decision that denied claim for service connection for back problem is final. 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

2. The September 1980 rating decision that denied claim for service connection for stomach disability is final. 38 U.S.C. § 7104 (b) (2012); 38 C.F.R. § 20.1103 (2017).

3. New and material evidence has been received, and the claim for service connection for back problem may be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. New and material evidence has not been received, and the claim for service connection for stomach may not be reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

With respect to the claim for reopening the back disability, the Board need not discuss compliance with VCAA because it is granting the benefit sought in full and noncompliance amounts to harmless error.   

As to the claim for reopening the service connection claim for stomach disability, VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  Although the Veteran was not provided a VA examination for this claim, as discussed in detail below, there is no material evidence that raise a reasonable possibility of substantiating the claim.  Therefore, the Board's does not have a duty to provide an examination regarding this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). See also Shade, 24 Vet. App. at 110 (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).  The Board discusses the evidence of record in greater detail below.

II. New and Material

In general, the RO's determination that is not appealed within one year becomes a final decision, which may only be reopened with a showing of new and material evidence. 38 U.S.C. §§ 5108; 7105 (2012). 

"New" evidence means evidence not previously submitted to the RO. On the other hand, "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121(2010).

A. Back disability 

Here, the September 1980 rating decision denied service connection for back problem. While the rating decision does not unequivocally show which elements of service connection is not satisfied, the decision acknowledges back problems the Veteran had in service.  Therefore, the Board has interpreted this decision to mean that the evidence did not show either a current disability or nexus elements.  Because the Veteran did not appeal the denial within one year, it became final. 

With respect to the claim for service connection for back condition, the Board finds new and material evidence to reopen the claim.  To that end, the record has private medical record from August 2012, where the Veteran sought treatment for back pain.  This evidence was not considered by the RO during the 1980.  To the extent this evidence goes towards reflecting a current disability, the Board finds it material evidence that goes towards a previously unestablished element. 

In light of the low threshold for reopening claims noted above, the Board finds new and material evidence to reopen the claim for service connection for back disability.

B. Stomach Condition 

The September1980 rating decision also denied service connection for stomach condition.  As previously stated, this rating decision is final as it was not timely appealed.  The rating decision does not clearly state which element of a service connection claim-current disability, in-service incident, or nexus to military service-were not satisfied by the evidence of record at the time. In the interest of affording the Veteran the best chance of substantiate his claim to reopen, the Board has presumed that the evidence considered during the September 1980 rating decision did not establish all three elements of a service connection claim.  

Since September 1980, private and VA medical records have been associated with the claims file. While this evidence is new, it does not constitute as material evidence. That is, it does not suggest that the Veteran has a current stomach condition.  The evidence did not show in-service incident that was not already considered at the 1980 rating decision. Nor does the evidence go towards substantiate a nexus element.  Considering these were the unestablished elements that resulted in the denial in September 1980, the Board finds that the new evidence is cumulative and it does not go towards unestablished fact necessary to substantiate the claim. Thus, the record does not have material evidence to warrant reopening the claim for service connection for stomach condition. 


ORDER

The claim for entitlement to service connection for back disability is reopened.

Entitlement to reopen a claim for service connection for stomach condition is denied.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims.

With respect to the claim for back disability, the Veteran's service treatment records (STR) reflects that he sought treatment for back pain in January 1967.  Private treatment records from Midwest Regional Health Services dated August 2012 also reflect that the Veteran has lower back pain.  The Veteran was not provided VA examination regarding this claim. The VA's duty to assist includes providing a medical examination when certain criteria are met; here, the evidence of record raises the duty to assist by providing such an examination. See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017). For this reason, a remand for an examination is warranted.  

As to the claim for depression and bilateral leg numbness, these issues are intertwined with the claim for service connection for back disability as they are secondary claims.  Therefore, these claims must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records. 

2. Thereafter, schedule the Veteran for a VA examination to determine the etiology of his back disability. The examiner should review the claims file in its entirety and provide an opinion answering the following question:

Is the Veteran's back condition at least as likely as not (a 50 percent or greater probability) etiologically related to the Veteran's active military service?

If the Veteran's back condition is etiologically related to his military service, the examiner should also answer the following:

(a) Does the Veteran have bilateral leg numbness?

(b) If so, is the Veteran's bilateral leg numbness at least as likely as not (50 percent or greater probability) caused by his back condition; and

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral leg numbness has been aggravated by his back condition?

Although the examiner should review the claims file in its entirety, his/her attention is directed to the Veteran's service treatment record that documents treatment for back pain in January 1967, and Midwest Regional Health Services dated August 2012 that shows treatment for back pain. 

The examiner should consider and comment on the Veteran's lay statements.

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

3. If the Veteran's back condition is etiologically related to his military service, schedule the Veteran for a psychological examination with an appropriate examiner.  The examiner should identify all current psychological conditions found. For each diagnosed condition, the examiner is to provide an opinion answering the following questions:

Is the Veteran's acquired psychiatric disorder at least as likely as not (50 percent or greater probability) caused by his back condition; and

Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder has been aggravated by his back condition?

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiners must explain why this is the case.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5. Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case to him and his representative and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


